Citation Nr: 0327992	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  03-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from May 1992 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied entitlement to service 
connection for a seizure disorder and systemic lupus 
erythematosus.  


REMAND

In correspondence received October 1, 2003, the Board was 
advised that the veteran desires a Travel Board hearing in 
connection with this appeal.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. §§ 7105, 7107 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2003), a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  In the 
present case, the appellant's request for the opportunity to 
provide oral testimony before a traveling Member of the Board 
remains outstanding.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding to the 
RO.  Those regulations were not intended to preclude a remand 
in the type of circumstances presented in this case.  See 67 
Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (now codified at 38 
C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001), 
noting that one such action is where an appellant has 
requested a field hearing, with either a traveling Member of 
the Board or a local Hearing Officer/Decision Review Officer.  
Moreover, we note that, on May 1, 2003, the U.S. Court of 
Appeals for the Federal Circuit invalidated the new duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2003).  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In any event, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The appellant should be scheduled to 
appear before a Member of the Board as 
soon as may be feasible, or, if he 
desires another type of hearing, the same 
should be done.  Notice should be sent to 
the appellant and his representative, a 
copy of which should be associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


